—In an action to recover damages for breach of contract, the plaintiffs appeals from an order of the Supreme Court, Richmond County (Cusick, J.), dated November 9, 1992, which denied their motion for summary judgment, and granted the defendant’s cross motion for summary judgment dismissing the plaintiffs’ complaint.
Ordered that the order is affirmed, with costs.
Contrary to the plaintiffs’ contentions, they have failed to raise any triable issue of fact which would preclude summary judgment in favor of the defendant (see, Rotuba Extruders v Ceppos, 46 NY2d 223, 231; Presta v Houssian, 186 AD2d 729). Accordingly, summary judgment dismissing the plaintiffs’ complaint was properly granted. Bracken, J. P., Sullivan, Miller and Hart, JJ., concur.